UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-2411


CHARLENE D. JOHNSON,

                    Plaintiff - Appellant,

             v.

EDWARD D. JONES & CO., L.P., d/b/a Edward Jones,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Catherine C. Blake, District Judge. (1:17-cv-00124-CCB)


Submitted: June 19, 2019                                          Decided: June 27, 2019


Before NIEMEYER, KING, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Pamela L. Ashby, JACKSON & ASSOCIATES LAW FIRM, LLC, Upper Marlboro,
Maryland, for Appellant. Todd J. Horn, Karel Mazanec, VENABLE LLP, Baltimore,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Charlene D. Johnson appeals the district court’s order granting her former

employer’s motion for summary judgment in her action for discriminatory and retaliatory

termination in violation of Title VII of the Civil Rights Act of 1964, as amended,

42 U.S.C.A. §§ 2000e to 2000e-17 (2012). We assume, as the district court did, that

Johnson established a prima facie case of discrimination and retaliatory termination. See

Coleman v. Md. Court of Appeals, 626 F.3d 187, 190 (4th Cir. 2010). Johnson conceded

that she had no evidence that the stated reason for her termination was pretextual, nor that

her former employer was prejudiced against her on the basis of race. See Guessous v.

Fairview Prop. Invs., LLC, 828 F.3d 208, 216 (4th Cir. 2016) (discussing burden-shifting

framework). Instead, she attempts to establish pretext through comparator evidence, but

her comparators were not similarly situated. See Haynes v. Waste Connections, Inc.,

922 F.3d 219, 223-24 (4th Cir. 2019). Johnson also argues on appeal that the stated

reason was so implausible and inconsistent that a reasonable factfinder could conclude it

was pretextual. But the district court properly concluded that the former employer’s

stated reason for Johnson’s termination was consistent, reasonable, and well-documented.

       Accordingly, we affirm for the reasons stated by the district court. Johnson v.

Edward D. Jones & Co., L.P., No. 1:17-cv-00124-CCB (D. Md. Oct. 25, 2018). We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                               AFFIRMED

                                             2